Citation Nr: 0524033	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
November 1957 and January 1958 to July 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for CLL.  

In May 2005, the Board requested a medical opinion from the 
Veterans Health Administration (VHA); a copy of the completed 
opinion was provided to the appellant and his representative 
and, in June 2005 correspondence, the veteran waived his 
right to have his case remanded to the agency of original 
jurisdiction.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  CLL was not manifested in service or within the first 
post service year and a preponderance of the evidence is 
against a finding that the veteran's current CLL is otherwise 
related to active duty.


CONCLUSION OF LAW

CLL was not incurred in or aggravated by military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2002.  Since this letter fully provided notice of elements 
(1), (2), (3), and (4) see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2003 SOC and March 2004 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
That was legally impossible in the circumstances of this 
case, where the claim was adjudicated in January 2001.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2002 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SOC was provided to the veteran in February 2003.  

Service medical records; medical records from the Daytona 
Beach VA Outpatient Clinic (VAOPC); treatment records from S. 
M. Edward M.D., D. Loucks, M.D., P.G. Selassie, M.D.; various 
internet abstracts; laboratory results from Smith, Kline, 
Beecham; statements from J. Mabry, M.D., P.G. Selassie, M.D., 
D. Loucks, M.D.; email message from M.T. Smith, PhD; formal 
on the job training record from the veteran's military 
personnel file; Agent Orange fact sheet; and VHA opinion have 
been associated with the claims file.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The veteran contends that his CLL was a result of service.  
He asserts that while in service from June 1954 to April 
1959, he handled chemicals and poisons used to eradicate 
insects and pests and worked in and around fogging machines 
used to spread DDT.  The veteran also states that the 
chemicals he worked with were known carcinogens and have been 
banned in the United States.    

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if leukemia became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of CLL.  In a 
treatment record dated in August 1954, the examiner noted 
that the veteran worked with DDT chemicals and the veteran 
suffered from headaches.  In another note also dated in 
August 1954, the examiner observed that the veteran's 
headaches subsided when he was not exposed to DDT.  The 
examination prior to retirement was negative for any 
abnormalities relating to CLL.  The veteran's formal on the 
job training record shows that the veteran was exposed to 
chemicals used in the eradication of insects and rodents for 
the period from November 1954 to May 1955.  His duties 
included mixing and preparing insecticides and rodenticides, 
extermination, storing chemicals and maintaining the 
equipment used to exterminate.  

A letter from J. Mabry, M.D. dated in August 1994, confirmed 
a diagnosis of CLL.  Private and VA treatment records dated 
from 1994 to 2002 reflect ongoing treatment and evaluation 
for CLL.  

A letter from P.G. Selassie, M.D. dated in April 2001 noted 
that the veteran indicated that he had been exposed to 
chemicals and DTT while in service.  Based on this fact, Dr. 
Selassie stated that there was a remote possibility that the 
veteran's CLL is secondary to his chemical exposure in 
service.  

An email message from M.T. Smith, PhD dated in May 2001, 
indicated that there was not a lot of support for chemical 
involvement in the production of CLL.  It was added that 
pesticides could play a role.  A number of studies were 
cited.  Also submitted were some Internet articles on 
pesticide exposure and other agricultural risk factors for 
leukemia.  

In June 2005, the Board requested a medical opinion to 
clarify the etiology of the veteran's CLL and any nexus to 
his exposure to pesticides while in service.  The VHA 
examiner reviewed the claims folder in making his 
determination and cited to medical evidence in the claims 
folder.  He stated that the diagnosis of CLL was not in 
question.  In addressing Dr. Selassie's statements as to a 
possible link to CLL and chemical exposure in service, the 
VHA examiner found them to be accurate in the sense that it 
was "remotely possible that DDT played a role in the 
development of [the veteran's] CLL."  The examiner further 
found that there was no clear mechanism of association nor 
was there a clear causal etiology for CLL.  "Retrospective 
epidemiologic studies do suggest an association with low 
grade non-Hodgkin's lymphomas and CLL although this 
association remains relatively weak."
The examiner found that there was not a 50 percent 
probability or greater that CLL was a result of the veteran's 
exposure to pesticides.  The examiner further explained that 
his opinion was consistent with Dr. Selassie's, Dr. Smith's, 
and Dr. Marbury's statements, as the etiology of CLL is 
unknown and there is a remote possibility that the veteran's 
CLL was caused by DDT.  

As noted above, service medical records fail to establish 
that CLL was present during the veteran's active service and 
the examination at retirement showed no indication of such a 
disability.  The earliest clinical identification of CLL was 
not until 1994, thirty years after service discharge.  
Further, there is no competent medical evidence that 
establishes a nexus between his current disability and his 
time in service.  The Board specifically sought out a medical 
opinion as to the etiology of the veteran's CLL.  Upon review 
of all the evidence, the VHA examiner found that there was 
not a 50 percent probability or greater that CLL was a result 
of the veteran's exposure to pesticides.  This opinion was 
supported by a discussion of the relevant evidence of record 
and is consistent with the other medical opinions previously 
submitted.  The medical evidence as a whole, including the 
VHA opinion, does not support a finding that the veteran's 
CLL was caused by DDT or anything else in service.  

While there remains a remote possibility that pesticide 
exposure may have caused the veteran's CLL, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The Court, in Stegman v. Derwinski, 3 Vet. App. 228 (1992), 
held that evidence favorable to the veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection.  Similarly, in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court found 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  A diagnosis 
stating that the veteran appellant was "possibly" suffering 
from schizophrenia was also deemed to be too speculative.  
Morris v. West, 13 Vet. App. 94, 97 (1999).  In view of the 
aforementioned precedent decisions, the Board finds that 
statements reflecting a possible linkage of CLL to pesticide 
exposure in service are too broad and speculative to contain 
any probative value.  
 
The veteran's lay assertions as to the cause of his CLL do 
not constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Service connection for 
CLL is not warranted.  

The Internet articles noting pesticide exposure as a risk 
factor in the onset of leukemia have been considered, but do 
not specifically relate to the veteran's circumstances and 
are not as probative as the VA examination report.  
Additionally, the Board has reviewed materials pertaining to 
herbicide/Agent Orange exposure, which have been associated 
with the claims file.  The law establishes presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents and also provides a presumption of 
exposure for veterans who served in the Republic of Vietnam.  
See 38 U.S.C.A. § 1116 (West 2002).  However, the veteran 
claims exposure to pesticides, not herbicides, and there is 
no evidence that he served in-country in Vietnam; therefore, 
the Board finds the application of presumptions for herbicide 
exposure is inappropriate.  


ORDER

Entitlement to service connection for CLL is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


